
	

115 S2739 IS: Restricting Entrance and Strengthening the Requirements on Import Controls for Trafficking of Illicit Drugs Act
U.S. Senate
2018-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2739
		IN THE SENATE OF THE UNITED STATES
		
			April 24, 2018
			Ms. Baldwin (for herself, Mr. Cassidy, Mr. Alexander, and Mr. Casey) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To increase the authority of the Secretary of Health and Human Services to restrict the entrance of
			 illicit drugs into the United States.
	
	
		1.Short title
 This Act may be cited as the Restricting Entrance and Strengthening the Requirements on Import Controls for Trafficking of Illicit Drugs Act or the RESTRICT Illicit Drugs Act.
		2.Restricting entrance of illicit drugs
 (a)In generalThe Secretary of Health and Human Services (referred to in this section as the Secretary), acting through the Commissioner of Food and Drugs, upon discovering or receiving, in a package being offered for import, a controlled substance that is offered for import in violation of any requirement of the Controlled Substances Act (21 U.S.C. 801 et seq.), the Controlled Substances Import and Export Act (21 U.S.C. 951 et seq.), the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.), or any other applicable law, shall transfer such package to the U.S. Customs and Border Protection. If the Secretary identifies additional packages that appear to be the same as such package containing a controlled substance, such additional packages may also be transferred to U.S. Customs and Border Protection. The U.S. Customs and Border Protection shall receive such packages consistent with the requirements of the Controlled Substances Act (21 U.S.C. 801 et seq.).
			(b)Debarment, temporary denial of approval, and suspension
 (1)In generalSection 306(b) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 335a(b)) is amended— (A)in paragraph (1)—
 (i)in the matter preceding subparagraph (A), by inserting or (3) after paragraph (2); (ii)in subparagraph (A), by striking the comma at the end and inserting a semicolon;
 (iii)in subparagraph (B), by striking , or and inserting a semicolon; (iv)in subparagraph (C), by striking the period and inserting ; or; and
 (v)by adding at the end the following:  (D)a person from importing or offering for import into the United States a drug.; and
 (B)in paragraph (3)— (i)in the heading, by striking Food;
 (ii)in subparagraph (A), by striking ; or and inserting a semicolon; (iii)in subparagraph (B), by striking the period and inserting ; or; and
 (iv)and by adding at the end the following:  (C)the person has been convicted of a felony for conduct relating to the importation into the United States of any drug or controlled substance (as defined in section 102 of the Controlled Substances Act)..
 (2)Prohibited actSection 301(cc) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 331(cc)) is amended— (A)by inserting or a drug after food; and
 (B)by inserting from such activity after debarred. (c)Imports and exportsSection 801(a) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 381(a)) is amended—
 (1)by striking the second sentence; (2)by striking If it appears and inserting Subject to subsection (b), if it appears;
 (3)by striking regarding such article, then such article shall be refused and inserting the following: regarding such article, or (5) such article is being imported or offered for import in violation of section 301(cc), then any such article described in any of clauses (1) through (5) may be refused admission. If it appears from the examination of such samples or otherwise that the article is a counterfeit drug, such article shall be refused admission.;
 (4)by striking this Act, then such article shall be refused admission and inserting this Act, then such article may be refused admission; and (5)by striking Clause (2) of the third sentence and all that follows through the period at the end and inserting the following: Neither clause (2) nor clause (5) of the second sentence of this subsection shall be construed to prohibit the admission of narcotic drugs, the importation of which is permitted under the Controlled Substances Import and Export Act..
				
